Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Safran on 10/20/21.
The application has been amended as follows: 
1.	(Currently Amended) Magnetic-inductive flowmeter, comprising: 
a measuring tube for guiding a conductive medium, 
a magnetic field generator for generating a magnetic field permeating the measuring tube at least partially perpendicular to the flow direction of the medium, 
electrodes for tapping a measuring voltage induced in the medium, and 
a conductivity measuring device for determining the conductivity of the conductive medium, 
wherein the conductivity measuring device has a measuring circuit, 
wherein the electrodes are a part of the measuring circuit, 
wherein the measuring circuit has a voltage source and a measuring unit, 
wherein the voltage source generates a measuring circuit voltage in the measuring circuit in an operating state of the conductivity measuring device, 
wherein the measuring unit measures an actual electrode voltage present between the electrodes, 
wherein the conductivity measuring device has a control unit for setting the actual electrode voltage to a predetermined, constant setpoint value in the operating state of the conductivity measuring device, and an evaluation unit for determining the electrode current flowing between the electrodes and calculating a conductivity value of the medium or a variable associated with the conductivity using an electrode current value determined by the evaluation unit and the actual electrode voltage set by the control unit, and 
wherein the predetermined constant setpoint value is stored in the control unit and the control unit is adapted for determining a control difference from a comparison of the actual electrode voltage measured by the measuring unit to the setpoint value stored in the control unit and for adjusting the measuring circuit voltage until the control difference lies at or below the predetermined value if the control difference exceeds a predetermined value, and wherein the control unit is one of P-controller, PI-controller or PID-controller.
4.	(Canceled)
5.	(Currently Amended) Magnetic-inductive flowmeter according to claim 1 [[4]], wherein the measuring circuit has at least two alternative measuring paths which are able to be separately integrated into the measuring circuit by a switch, wherein each of the at least two measuring paths has a resistor, and wherein the resistors of the at least two measuring paths have resistance values which differ from one another, wherein the resistance values of the resistors are stored in the control unit, and wherein the control unit is adapted for switching the switch for effectively connecting a respective one of the alternative measuring paths into the measuring circuit.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a magnetic-inductive flowmeter and a method for measuring conductivity of a fluid having a measuring circuit having electrodes, wherein the measuring circuit has a voltage source and a measuring unit, wherein the voltage source generates a measuring circuit voltage in the measuring circuit in an operating state of the conductivity measuring device, wherein the measuring unit measures an actual electrode voltage present between the electrodes, wherein the conductivity measuring device has a control unit for setting the actual electrode voltage to a predetermined, constant setpoint value in the operating state of the conductivity measuring device, and an evaluation unit for determining the electrode current flowing between the electrodes and calculating a conductivity value of the medium or a variable associated with the conductivity using an electrode current value determined by the evaluation unit and the actual electrode voltage set by the control unit, and wherein the predetermined constant setpoint value is stored in the control unit and the control unit is adapted for determining a control difference from a comparison of the actual electrode voltage measured by the measuring unit to the setpoint value stored in the control unit and for adjusting the measuring circuit voltage until the control difference lies at or below the predetermined value if the control difference exceeds a predetermined value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855